Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0005548 A1 (Kim).
With respect to claim 1, Kim shows a refrigerator comprising: a main body (10); a storage chamber (11, Fig2) inside the main body; a door (20) coupled to the main body to open and close the storage chamber and having a door cap (31, Fig.4, Kim discloses that the hinge support and the connector can be reversed so that the hinge supports 17 are on the door and connector 21 is on the main body paragraph 0032; thus the examiner is using the reversed configuration for this rejection) having an opening (31d) and having a deformable locking part (36, Fig.4) protruding in the opening; and a hinge (33) coupled to the main body to rotatably support the door and having a shaft (33) extending into the opening (31d) in the door cap to form a rotation axis of the door, wherein the shaft (33, Fig.4) comprises a door closing preventer (cam surface 34) disposed in the opening of the door cap and coupled to the shaft (33, Fig.5), and configured to prevent the door from being automatically closed when the door is opened 
With respect to claim 2, Kim shows wherein the door closing preventer (34) is formed integrally with the shaft (33) at an upper end of the shaft (Fig.4).  
With respect to claim 3, wherein the door closing preventer comprises a horizontal cam (34, Fig.4) having a portion  (at 34a, Fig.4) convexly protruding in a direction perpendicular to the rotation axis of the door so as to contact the deformable unlocking part when the door is opened at the predetermined angle (Fig.6).  
With respect to claim 4, wherein the door cap (31, Fig.6) is provided on the lower portion of the door.
With respect to claim 5, wherein the door cap (31) comprises an outer wall to define the opening of the door cap, and the locking part (36) comprises an inner protrusion (36, Fig.4) protruding from an inner circumferential surface of the outer wall (Fig.5) toward the center of the opening to be contacted by the horizontal cam.  
With respect to claim 6, wherein when the door is opened (Fig.6) and the inner protrusion (protrusion formed by 36) comes into contact with the horizontal cam (34, Fig.6), the inner protrusion is elastically deformed such that the inner protrusion travels over the horizontal cam (Fig.6, Fig.7).  
With respect to claim 7, wherein when the door (20) is opened and the inner protrusion (36) travels over the horizontal cam, the inner protrusion is restored by an .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637